Citation Nr: 0012245	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  88-57 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California



THE ISSUE

Entitlement to an increased rating for the service-connected 
mechanical low back pain with sacralization of L5, currently 
evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from February 1975 to July 
1977.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1988 rating decision 
of the RO.  

The Board remanded the case in June 1989, November 1991 and 
November 1996 for additional development of the record.  



FINDING OF FACT

The veteran's service-connected mechanical low back pain with 
sacralization of L5 is productive of functional limitation 
due to pain that more nearly approximates that reflective of 
severe disablement.  



CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating for 
the veteran's service-connected mechanical low back pain with 
sacralization of L5 are met.  38 U.S.C.A. §§ 1155, 5107(b), 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5289, 5292, 
5295 (1999).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

Historically, the RO granted service connection for a 
disability characterized as mechanical low back pain, with 
sacralization of L5 and assigned a 10 percent rating under 
the provisions of Diagnostic Code 5299-5295, effective in 
July 1977.  

A careful review of the service medical records shows that, 
in August 1876, the veteran was seen with complaints of back 
pain after suffering a lifting injury three months earlier.  
He complained of low back pain radiating down the right leg 
with sharp pain upon lifting.  The assessment was that of 
possible herniated nucleus pulposus.  An x-ray study taken 
subsequently in August 1976 was normal, and the assessment 
was that of lumbar strain.  

During service, the veteran was seen for complaints of pain 
in the right leg radiating to the lower back in December 1976 
after a motorcycle kickstarter hit him in the back of the 
leg.  The assessment was that of hamstring injury versus low 
back pain, sciatica.  He continued to be seen for complaints 
of low back pain with some radiation down the legs.  The May 
1977 Report of Medical Board noted a diagnosis of low back 
pain, mechanical with sacralization of L5.  

On VA examination in September 1987, the veteran reported 
that he suffered an injury in March 1987 when he slipped and 
fell on his tailbone while stepping into a van while on the 
job.  He reported having had inservice complaints of back 
pain and that his back had bothered him since service with 
the problems coming and going.  At the time of the 
examination, he complained of low back pain with constant 
pain radiating down his left leg.  On examination, lateral 
flexion was to 25 degrees to the right and 20 degrees to the 
left, while standing.  Rotation was to 50 degrees on the 
right and to 25 degrees on the left.  Anterior flexion was to 
50 degrees.  The diagnoses were those of chronic lumbosacral 
strain, possible herniated nucleus pulposus and spina bifida 
occulta, L5-S1.  

Kaiser Permanente records dated in January 1988 show that he 
had a nine year history of low back pain and tingling down 
the left leg with no problem for the previous four years 
until nine months prior, when he slipped and fell.  The 
veteran indicated that this brought the symptoms back much 
worse with pain to the mid left foot.  The veteran underwent 
a percutaneous diskectomy of the L4-L5 disk in January 1988.  
Private records show that he had a repeat diskectomy in 
November 1988.  

On VA examination in February 1990, the veteran complained of 
pain in the middle back with occasional pain in the toes on 
the right.  It was noted that, after the post-service back 
injury, the veteran had surgery and that he had sciatic nerve 
problems.  It was indicated that, after surgery, the right 
foot and leg went numb.  On examination, the range of motion 
of the back was reported as being that of lateral flexion to 
20 degrees, bilaterally; rotation to 40 degrees on the right 
and 35 degrees on the left; and lumbosacral anterior flexion 
to 5 degrees.  The diagnoses included that of chronic 
lumbosacral strain with possible herniated disk and 
sacralization of L5.  

On VA examination in May 1990, the veteran complained of 
numbness and pain in the right foot and pain in the posterior 
aspect of the right knee.  He also reported pain in the low 
back.  On examination, no spasticity was felt in the 
paravertebral area.  The range of motion of the back was 
reported as being that of lateral flexion to 30 degrees, 
bilaterally; rotation to 35 degrees, bilaterally; and 
anterior flexion to 10 degrees.  The diagnosis included that 
of status following percutaneous lysis of herniated pulposus 
with residual radiculopathy.  

On VA neurology examination in August 1993, the examiner 
noted that the claims file was not available.  The veteran 
reported the inservice back problems and that, since 1976, he 
had had problems with his low back at least every four to 
five months, requiring bed rest for one week.  He reported 
having had L4-5 disc surgery in 1988.  He reported having 
continued low back problems and wearing a brace.  He reported 
having radiating pain into both legs, maximal left.  He also 
reported numbness in the left lateral lower leg.  On 
examination, forward flexion was to 30 degrees before 
initiating pain and to 30 degrees laterally before the onset 
of pain.  It was noted that he had difficulty rotating his 
spine left to right with 50 degrees producing pain.  

The most recent VA orthopedic and neurological evaluations 
were conducted in May 1998.  On neurological examination, the 
examiner noted the findings of the Medical Board examination 
in May 1977.  He indicated that the record showed VA 
treatment from 1981 to 1983 for low back pain which was felt 
to be chronic low back pain.  It was noted that an EMG done 
in March 1983 had been normal without any signs of any 
radiculopathy or nerve root damage.  It was indicated that a 
myelogram was also performed which suggested a mild disc 
bulge at L4-5 without evidence of nerve root compression.  
The examiner indicated that occult spina bifida was noted at 
L5-S1 and that a lumbosacral spine x-ray study did not 
demonstrate any specific abnormalities.  The veteran reported 
the back injury in March 1987, producing low back pain and 
left hip pain.  It was noted that he had a diskectomy L4-5 in 
January 1988 which was repeated in November 1988.  The 
veteran reported that he had another discectomy in 1994 and a 
"re-cleaning" in 1995 and that, in 1996, the metal had been 
removed from his back.  

On neurologic examination, the examiner indicated that the 
veteran was able to walk on toes testing gastrosoleus muscle 
normal and walk on heel testing anterior tibial muscles 
normal.  Forward flexion was to 70 degrees, and lateral 
bending was to 30 degrees bilaterally.  Straight leg test was 
adequate to 90 degrees, bilaterally, without significant 
pain.  Muscle stretch reflexes were normal at both quadriceps 
reflexes and moderate to severely diminished at the 
gastrosoleus reflex.  The examiner noted that muscle strength 
testing showed that the muscles of both legs supplied by 
nerve roots L2 to S1 had been normal.  Subjective sensory 
changes were noted on the right lateral leg and foot and 
bottom of the right and left feet.  

The diagnosis was that of chronic low back pain felt to be 
mechanical during the veteran's service in 1976. The examiner 
indicated that subsequent evaluation in 1983 did not 
demonstrate any nerve root damage or compression on EMG and 
disc bulge at L4-5 which could be seen in any person of that 
age.  The examiner indicated that a major injury had occurred 
in March 1987, requiring multiple surgeries since that time.  
It was concluded that the major disability related to the 
service-connected back injury had been chronic low back pain 
without any evidence of radiculopathy.  It was further 
concluded that the major disability related to the March 1987 
work related injury likely appeared not to be related to his 
service-connected chronic low back pain syndrome.  

On VA orthopedic examination in May 1998, the veteran 
reported that he had injured the back in service due to 
repetitive heavy lifting and bending.  The veteran reported 
that the pain had gotten progressively worse since that time.  
He indicated that the pain had gotten so bad that he had 
undergone surgery in 1985, consisting of two percutaneous 
discectomies.  Currently, he reported having pain in his back 
and pain down the legs, right worse that the left.  He 
indicated that the pain in the left leg went down to the back 
of the knee.  On the right leg, the pain went down to the 
bottom of the foot.  He also reported numbness on the bottom 
of both feet.  He reported that the pain was worse with cold 
weather and increased activity, especially bending, lifting, 
rotating and twisting.  He also reported having additional 
surgeries in 1993, 1994 and 1996.  

On physical examination, forward flexion was noted to be to 
65 degrees, backwards flexion was to 20 degrees, bending was 
to 25 degrees bilaterally, rotation of to 30 degrees 
bilaterally.  There was 5/5 strength in bilateral lower 
extremities.  The veteran had 1+ patellar reflexes 
bilaterally and 1+ Achilles reflexes bilaterally.  The 
examiner indicated that the veteran had no straight leg 
raise.  There were no paraspinal muscle spasm, kyphosis, 
scoliosis or lordosis.  There was minimal pain with range of 
motion of the back.  The examiner indicated that x-ray 
studies showed posterior fusion at L4-5 with previous 
discectomy at L4.5.  It was indicated that MRI showed 
essentially the same with narrow disc level at L4-5 and 
posterior fusion and laminectomy at L4-5.  

The final diagnosis was that of status post laminectomy and 
diskectomy of L4-5 with multiple procedures with residual 
chronic low back pain and numbness of bilateral lower 
extremities.  The examiner stated that, while it was 
difficult to tell, the current disability was most likely 
related to previous service-connected injuries and might have 
been exacerbated by his service-related activities and 
exacerbated by the activities he did following his active 
duty tours.  

In January 2000, the Board requested an expert medical 
opinion from an orthopedic specialist with the Veterans 
Health Administration (VHA).  Later in that month, the VHA 
specialist reported that the record had been fully reviewed.  
In the opinion, the VHA specialist opined that the disc 
disease manifestations were not related to the service-
connected mechanical low back pain with sacralization of L5.  
It was also opined that the current manifestations were not 
attributable to the service-connected low back disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (1999).  Although the regulations require that, 
in evaluating a given disability, that disability be viewed 
in relation to its whole recorded history, 38 C.F.R. §§ 4.1, 
4.2 (1999), where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

The veteran is currently rated at 10 percent under Diagnostic 
Code 5295, which provides that when lumbosacral strain is 
accompanied with characteristic pain on motion, a 10 percent 
evaluation is assigned.  When lumbosacral strain is 
accompanied with muscle spasm on extreme forward bending and 
lateral spine motion, a 20 percent evaluation is assigned.  
When lumbosacral strain is severe, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above symptoms with abnormal mobility on forced motion, a 40 
percent evaluation is assigned.  38 C.F.R. § 4.71a including 
Diagnostic Code 5295 (1999).  

Under Diagnostic Code 5292, when the lumbar spine has 
limitation of motion which is moderate, a 20 percent 
evaluation is assigned; when the lumbar spine has limitation 
of motion which is severe, a 40 percent evaluation is 
assigned.  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5289, 
favorable ankylosis of the lumbar spine warrants a 40 percent 
rating and unfavorable ankylosis of the lumbar spine warrants 
a 50 percent rating.  

The Board finds that the clinical evidence of record supports 
the assignment of a 40 percent rating, but no more, for the 
veteran's service-connected mechanical low back pain with 
sacralization of L5.  The medical evidence supports the 
conclusion that manifestations attributable to any 
intervertebral disc disease are not for consideration in the 
evaluating the severity of the service-connected mechanical 
low back.  The evidence of record includes the May 1998 
opinion of the VA examiner concluding that the current 
disability is related to the service-connected disability. 
The May 1998 examination concluded that the service-connected 
back condition was manifested solely by chronic low back pain 
without any evidence of radiculopathy.  The January 2000 
opinion of the VHA medical specialist also found that the 
manifestations due to disc disease were not related to the 
service-connected low back disability.  

After a full review of the record, the Board finds that a 40 
percent rating is for application in this case in accordance 
with the Diagnostic Code 5292.  The most recent orthopedic VA 
examination reported the range of motion of the lumbosacral 
spine, which included flexion to 65 degrees and lateral 
bending only to 25 degrees.  It was also indicated that pain 
was objectively demonstrated with motion of the back.  
Therefore, the Board is of the opinion that the veteran's 
service-connected mechanical low back pain is productive a 
level of functional loss that more nearly approximates a 
disability picture of a severe degree pursuant to 38 C.F.R. § 
4.71a including Diagnostic Code 5292 (1999). See also 38 
C.F.R. §§ 4.10, 4.40, 4.45 (1999).  

The Board notes that there is no objective evidence of 
ankylosis of the veteran's lumbar spine.  Thus, the veteran 
is not entitled to a higher rating pursuant to 38 C.F.R. § 
4.71a including Diagnostic Code 5289.  



ORDER

An increased rating of 40 percent for the service-connected 
mechanical low back pain with sacralization of L5 is granted, 
subject to the regulations controlling to disbursement of VA 
monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

